Citation Nr: 1609709	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-43 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California 


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent disabling for depression. 

2.  Entitlement to service connection for a skin condition other than seborrheic dermatitis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for a bilateral ankle condition, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1986 to September 2007.  The Veteran was awarded the Southwest Asia Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the November 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the local RO (Travel Board hearing).  Prior to the scheduled hearing, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review.  As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

In September 2013, the Board remanded the appeal to the RO for additional development.  For the reasons discussed below, another remand is required in this case.    

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased disability rating for depression and entitlement to service connection for a skin condition other than seborrheic dermatitis and a bilateral ankle condition.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2015).
 
Increased Disability Rating for Depression

VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA records.  See 38 C.F.R. 
§ 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist a veteran to attempt to obtain them).  In this case, during the February 2010 VA examination, the Veteran reported that he recently returned from the Philippines where he had been living for the past eighteen months.  The Veteran reported that during that time he sought treatment at the VA Medical Center (VAMC) for his depression.  VA treatment records in the claims file do not include any records from the Manila VAMC and do not include any treatment records from 2008 or 2009.  As the Veteran specifically indicated that he received treatment at the Manila VAMC for his depression, the acquisition of these VA treatment records are pertinent to the Veteran's claim for an increased disability rating, and as such, these records must be obtained prior to adjudication of the claim.  See 38 C.F.R. § 3.159(c); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991); Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002).  

Service Connection for a Skin Condition and Bilateral Ankle Condition

Regarding both the claimed skin condition other than seborrheic dermatitis and the claimed bilateral ankle condition, the Veteran was afforded VA examinations in November 2013 by the same VA examiner.  Following each respective examination, the VA examiner opined that the Veteran did not have a current skin disability other than seborrheic dermatitis or a current bilateral ankle disability.  When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  After a review of the opinions expressed by the VA examiner, the Board finds the opinions incomplete for adjudication purposes and new examinations should be afforded to the Veteran.  

Regarding the claimed skin condition, the VA examiner provided a lone diagnosis of seborrheic dermatitis and opined that the Veteran did not present with any other skin disability.  However, a review of the VA treatment records contained in the claims file reveals an additional diagnosis of tinea pedis during the appeal period.  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, a new examination is needed to determine whether the Veteran had, at any point during the appeal period, a chronic skin disability in addition to the already service-connected seborrheic dermatitis.  

Moreover, in the September 2013 Remand, the Board indicated that the VA examiner "must specifically comment on the June 2001 and March 2002 service treatment record entries, to specifically include the two month duration of
[skin] symptoms" that were diagnosed as tinea versicolor.  While the VA examiner noted the Board's request, he indicated that there were no service treatment records dated in June 2001 and March 2002 that reflected skin symptoms.  The VA examiner further indicated that "there are no medical records confirming a skin condition existed in the Veteran's military service."  Review of the electronic claims file reveals that the service treatment records identified by the Board in the September 2013 Remand do exist.  Moreover, in the June 2008 VA examination report, the previous VA examiner noted the existence of service treatment records documenting in-service skin symptoms, including the June 2001 notation of tinea versicolor.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   Therefore, following the new VA examination, the VA examiner should specifically comment on the skin symptoms recorded in the Veteran's service treatment records.  

With respect to both the claimed skin condition and claimed bilateral ankle condition, the claims have been construed to include a claim for a chronic disability under 38 C.F.R. § 3.317, which contemplates disability for undiagnosed illness and medically unexplained chronic multisymptom illnesses.  In this regard, the Veteran is a Persian Gulf veteran and, therefore, the presumptive service connection provisions regarding qualifying chronic disabilities apply.  See 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  Signs and symptoms of an undiagnosed illness and medically unexplained chronic multisymptom illnesses include signs and symptoms involving the skin, muscle pain, and joint pain.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  However, the November 2013 VA examiner did not provide an opinion as to whether the Veteran's reported skin symptoms and ankle pain documented during the appeal period were manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See Joyner v. McDonald, 766 F.3d. 1393 (Fed. Cir. 2014) (indicating that undiagnosed pain may be the basis of an award of compensation under 38 U.S.C.A. § 1117).  In light of the fact that the VA examiner did not provide a current diagnosis related to the Veteran's claimed skin condition and claimed bilateral ankle condition, the Board finds that new VA examinations are needed to consider the nature and etiology of the Veteran's skin and ankle symptomatology to include as manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA treatment records of the Veteran and associate them with the record, to specifically include VA treatment records from the Manila VAMC dated between June 2008 and February 2010. 

2. Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the service-connected depression.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  The VA examiner should report the extent of the Veteran's depression in accordance with VA rating criteria.  A rationale should be given for all opinions and conclusions rendered.  

3. Schedule the Veteran for a Gulf War examination with regard to the claims of service connection for skin condition other than seborrheic dermatitis and bilateral ankle condition.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, and physical examination, the VA examiner should address the following questions:

a. Does the Veteran have, or has he had at any time during the appeal period, signs or symptoms of a skin disability other than seborrheic dermatitis?

If no additional skin signs or symptoms are found, the VA examiner should reconcile such finding with VA treatment records during the appeal period that reflect a diagnosis of tinea pedis and with service treatment records that reflect a diagnosis of tinea versicolor.  

b. If separate and distinct skin signs or symptoms are found at any time during the appeal period, are the Veteran's skin signs and symptoms attributable to a known clinical diagnosis or is his symptomatology a manifestation of an undiagnosed illness?

c. If the VA examiner determines that the Veteran's skin symptomatology is attributable to a known clinical diagnosis, then the VA examiner is asked to provide the following opinion:

Is the Veteran's skin disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

d. If the VA examiner determines that the Veteran's skin disability pattern is either a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, then the VA examiner is asked to provide the following additional opinions:

i. Is it as least as likely as not (a 50 percent probability or greater) that the diagnosed skin condition had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?

ii. Is it as least as likely as not (a 50 percent probability or greater) that the diagnosed skin condition is related to a presumed environmental exposure experienced by the Veteran during service in Southwest Asia?

e. Is the Veteran's reported bilateral ankle symptomatology attributable to a known clinical diagnosis or is his symptomatology a manifestation of an undiagnosed illness?

f. If the VA examiner determines that the Veteran's ankle symptomatology is attributable to a known clinical diagnosis, then the VA examiner is asked to provide the following opinion:

Is the Veteran's ankle disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

g. If the VA examiner determines that the Veteran's ankle disability pattern is either a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, then the VA examiner is asked to provide the following additional opinions:

i. Is it as least as likely as not (a 50 percent probability or greater) that the diagnosed ankle condition had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?

ii. Is it as least as likely as not (a 50 percent probability or greater) that the diagnosed ankle condition is related to a presumed environmental exposure experienced by the Veteran during service in Southwest Asia?

4. After completion of the above and compliance with the requested action has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




